Case 2:20-cv-14018-RLR Document 7 Entered on FLSD Docket 02/12/2020 Page 1of3
(Rev. 10/2002) General Document

UNITED STATES District Court
Southern District of Florida

Case Number: &} o&) CV] UO (%

 

 

 

 

 

 

 

 

 

 

 

 

ct _/
<a FILED BY C.
v. FEB 11 2099
Tam hover gas Osea
LUNER oF KA Kratz. Bay ardGr|
Defendant(s)

AMEDD) COuplarve
C, Refiie se for opener of tne,

. } ol /, plaintiff or defendant, in the above styled cause,

To ATA EA/IO emnfhlant Fi leA on Senuare LT BODO,
PRoceed Tn Fama feuperis Gad disyw ising Cem plainté-
La thouk brotud ice. Ad Coote LA LZ. A wy

| _Qnd ORO bis Your Hnorable Sudo KoS5en Bera, avid

pate On the 24¢ ploy pl Fruariy,. O20
laitltd has Hike File bar oka tronokesiciod +/me.
Thé Followmy OF Counts haste been Core ctl
Lr Rule. ICE N (3X2)
tity Love Sheek yous nosircHy answerd, teat
Las levethe Curistictron pluck. fue ho te. Jamnpatey
tk bfobyriges, de abla & iterate ia Wh phate -
ALL Conyputlrr, fa CUnKO® Ytasons\
Satie (acl lselukx ard Rule Wat Gouem aligatianS
Of Sertual Aisanmiration, ond Retin lation
Re On.2 K_ Cou

    

 

 
Case 2:20-cv-14018-RLR Document 7 Entered on FLSD Docket 02/12/2020 Page 2 of 3

(Rev. 10/2002) Complaint

OL NEG. G—
@ Vhe staduek= that grew iolxton by hoe

QA D\cy Hele AVe, as Secs -
® owid. JL BUE_ CPF OFR SB (et¥// (a.

Ten MooveR on 4, OMNIS TOTS oe and ar Set
nee Plant © qd Ag GPessc cVlu made. plants
uacich a KKK Poaricrcretic J hich Pige err fem betas

hare

CR) Guid arn Ge at fosrle PULACYVATICS LI CFR
GLLOL? YAN) | 9 SB oA MaXSs), Each time
"Lon ti fe nek detardnce. Syl harmrasmentGs -
advancements, Le Cendant Loc Ve. Meat aod Meade.
pleatcfP ee, ebb Pee EA@ Bs "hott. ex ORK.
‘halual dnck redutisc Ki 4tnes Loark Lous das la
stiteng Dotuton kbd 43 bow athe ben Buct NeFendsit-
Coninied talrte. thers ts take ¢f, e hows and Louk

og AOULs Cepeda lock cucians Gem bate
dhe Gly Leermfoopyt es 107) Yeo? ,

ettatched the _ Fight: fo Suse \oMer Gf0t
pe Lge Lis Abn Filed a Yahcnser oxter bin
a SuPer ic amnext. ebbime to Cw fate Lhe

wae attached fs Chel ORDER.

oS 7] ‘id? Pea -fellec/ ose
Hits [RWVELP| ee |
Okexr Chologe FL 345

 

 
 
 

 

 

~ Debarlan’: (ex eo (Gunen 2 Kalnacks Bach
aa 102 Asus Px A St
_ Ckeechahoo FL AUGTA

Filed: Feliiaty aw) Dao P

 

 

 

 
Case 2:20-cv-14018-RLR Document 7 Entered on FLSD Docket 02/12/2020 Page 3 of 3
(Rev, 10/2002) Complaint . —_

(Statement of Facts)

 

L Fligdg Das, LelbiKdak fez

) Mhtad Steet AG
tZGass /yaith. Spr.

s (EE LES, _.
Tbk (ee POCA. WC ES

a —Lhet2t fit hk, aed dose petrLa2te
A LC COoELE. (Peo. ~EO Cbto 6A. tect gs
ai: MORE. NJ Pexiuewle Lp sz eh. fe.
_O(b) THA Yeovdmded tin 1" and
Au le- GLb C1) (4) 13) 7

EF lc leachett- 7% ake bio SE 2nd. Pose WOKE

ua £ PLEA oud Ee Ai. Asebyerk

yer ee] oC

 
  
   
 

 

 

 

fiw id avd

| ld Lihctted keg west Be
ry. Be of Ader e& Upmee as
“Lo hel ag (2 lejue fre Hardhap ere .
Date PRMALIG, He Cours fades

“Dre cei re€S 4 itd AGS beo-tind
‘ pihtacdA Ae the Kiaidege -

(ow L419

 

  
 

Le wld idate-Y¢he. Fee. Courts

Ke. Z£L LLL re pment

 

 

 

 

 

 

 
